DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the AFCP 2.0 filed on 05/26/2021.
The amendments filed on 05/26/2021 have been entered. Applicant has cancelled claims 15, 17-20, and 27. Accordingly, claims 2-14, 16, 21-26, and 28-31 remain pending. 
The previous rejection of claims 21-22 and 31 under 35 USC 112(b) have been withdrawn in light of applicant’s amendments to the claims.
The previous rejection of the claims under 35 USC 103 have been withdrawn in light of applicant’s amendments incorporating previously indicated allowable subject matter into independent claim 11 and the cancelling of claims 17-20. Additionally applicant has amended previously independent claim 2 to depend from claim 11. 

Allowable Subject Matter
Claims 2-13, 16, 21-26, and 28-31 (renumbered 1-23) are allowed.
An examiner’s statement of reasons for allowance was previously made in the Final Rejection mailed on 05/17/2021.
Claims 2-10, 13, 16, 21-26, and 28-31 have been indicated as allowable over the prior art of record at least due to their dependency upon an allowable base claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793